Gumas v Niagara Frontier Tr. Metro Sys., Inc. (2020 NY Slip Op 07762)





Gumas v Niagara Frontier Tr. Metro Sys., Inc.


2020 NY Slip Op 07762


Decided on December 23, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, LINDLEY, AND BANNISTER, JJ.


766 CA 19-01457

[*1]YVETTE GUMAS, PLAINTIFF-RESPONDENT,
vNIAGARA FRONTIER TRANSIT METRO SYSTEMS, INC. AND NIAGARA FRONTIER TRANSPORTATION AUTHORITY, DEFENDANTS-APPELLANTS. (APPEAL NO. 2.) 


GOLDBERG SEGALLA LLP, BUFFALO (MEGHAN M. BROWN OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
CAMPBELL & ASSOCIATES, EDEN (R. COLIN CAMPBELL OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Catherine R. Nugent Panepinto, J.), entered August 1, 2019. The order denied defendants' motion to set aside the jury verdict. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Gumas v Niagara Frontier Tr. Metro Sys., Inc. ([appeal No. 1] — AD3d — [Dec. 23, 2020] [4th Dept 2020]).
Entered: December 23, 2020
Mark W. Bennett
Clerk of the Court